Citation Nr: 0029190	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for scar, tenotomy, 
left quadriceps femoris muscle, Muscle Group XIV, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected scar, 
tenotomy, left quadriceps femoris muscle, Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
May 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


REMAND

The veteran's left thigh disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5314, 
injury to Muscle Group XIV. 38 C.F.R. § 4.73.  Muscle Group 
XIV functions in the extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, as well as 
providing postural support for the body and synchronization 
of the hip and knee.  A 10 percent rating is assigned for 
moderate disability to the Muscle Group.  A 30 percent rating 
is assigned for moderately severe disability to this Muscle 
Group.  A maximum 40 percent schedular rating is warranted 
for severe disability.

When there is disability of the musculoskeletal system, the 
determination of a disability rating must include 
consideration of functional loss due to factors such as pain 
on use, weakness, or tissue loss. 38 C.F.R. § 4.40.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1999).  

With respect to the veteran's service-connected left thigh 
disability, the Board notes that the most recent VA 
compensation and pension examination is dated in July 1997.  
At that time, there were no significant findings with respect 
the service-connected thigh muscle disability. 

Subsequent records reflect that the disability may have 
increased in severity since the July 1997 examination.  
During an October 1999 personal hearing before a hearing 
officer, the veteran testified that he has decreased range of 
motion of the left lower extremity and that he experiences 
pain that radiates from the left knee to the left hip.  
Private medical records dated in February and April 1999 
reflect that the veteran was seen for increased pain in the 
left lower extremity and pain in the upper thigh.  It was 
noted that the pain began in July 1998 after the veteran 
underwent coronary artery bypass surgery.  The veteran also 
complained of uncontrolled bouts of the left leg shaking; the 
etiology of which could not be determined.  A VA physical 
therapy note dated in April 1999 shows that the veteran 
complained of left lower extremity weakness and instability, 
and a physical therapy examination revealed, in pertinent 
part, that the veteran's gait was slightly antalgic for the 
left lower extremity with increased base of support needed.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist includes obtaining adequate and 
contemporaneous VA examinations.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Under the circumstances of this case, the Board finds that a 
more contemporaneous examination is warranted.  

With respect to the veteran's claim for service connection 
for a low back disorder as secondary to his service-connected 
left thigh muscle disability, the record shows that the 
veteran was initially diagnosed as having lumbar stenosis and 
degenerative disc disease at the L4-L5 level of the lumbar 
spine in 1998.  In a July 1999 action, the RO denied service 
connection for the low back disability on the basis that the 
claim was not well grounded in that there was no evidence of 
a medical nexus between the service-connected left thigh 
muscle disability and the low back disability.  Effective 
October 30, 2000, however, the statutory requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist has been repealed.  In light of the foregoing, 
this claim must be remanded for further development, to 
include obtaining a medical opinion as to the existence of a 
nexus between any low back and left thigh disability.  

Prior to having the veteran undergo any further examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent treatment records.  This should 
specifically include all records from the VA Medical Center 
in Buffalo, New York.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the record outstanding 
pertinent medical records from any other source or facility 
identified by the veteran. 

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical treatment records from the 
Buffalo VAMC and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file.

2.  The RO should arrange for the veteran 
to undergo appropriate examinations, as 
described below.  The entire claims 
folder, to include a complete copy of 
this REMAND must be available to and be 
reviewed by each examiner.  All necessary 
tests or studies, including X-rays if 
indicated, should be conducted, and any 
necessary consultations should be 
accomplished.  The complete rationale for 
each physician's determinations must be 
set forth in a typewritten report.  

a.  Examination to determine the current 
severity of the veteran's service-
connected left thigh muscle disability.  
Specific findings as to loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement should be 
made.  The examiner should also discuss 
any functional loss associated with the 
disability due to pain on use, weakness, 
or tissue loss.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  The examiner also is requested to 
specifically provide a description of all 
associated scarring, to include whether 
any scars are symptomatic or result in 
any functional limitation of the thigh.  

b.  Examination to determine the nature, 
extent, and etiology of any low back 
disability found.  The physician should 
express an opinion as to whether it is at 
least as likely as not that any current 
low back disability was caused or 
worsened by the veteran's service 
connected left thigh muscle disability.  
If the physician determines that the 
veteran's left thigh disability 
aggravates his low back disorder, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998)

4.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority, 
to include, as regards the claim for 
secondary service connection for a low 
back disability, Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) and the version of 
38 U.S.C.A. § 5107(a) in effect at the 
time of the adjudication.  The RO must 
provide full reasons and bases for its 
determinations, addressing all matters 
and concerns raised in this REMAND.  

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


